Citation Nr: 1703671	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 12, 2007, for the award of a total disability rating based on individual unemployability (TDIU), claimed on the basis of clear and unmistakable error (CUE) in December 1999 and June 2007 RO rating decisions.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to April 1945. 

This appeal to the Board of Veterans' Appeals (Board) arose from June 2010, February 2014, and June 2015 rating decisions.  Specifically, in the June 2010 rating decision, the RO found that there was no CUE in the assignment of January 12, 2007, as the effective date for the award of a TDIU.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

In May 2012, the Acting Chairman of the Board advanced this appeal on the Board's docket, upon his own motion.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 

In July 2012, the Board denied an earlier effective date for the award of a TDIU, claimed on the basis of CUE; in that decision, the Board addressed only whether there was CUE in a December 1999 rating decision, finding that there had been no allegation of CUE in a June 2007 rating decision in which the RO awarded, and assigned an effective date for the award of, a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Then, in April 2013, the Veteran, through his attorney filed a motion for revision of the June 2007 rating decision on the basis of CUE

In January 2014, the Court issued a Memorandum Decision vacating the Board's July 2012 decision, and remanding the appeal to the Board for further proceedings consistent with the Court's decision.  Specifically, the Court determined that because the RO had not adjudicated whether the December 1999 RO decision contained CUE, the Board lacked jurisdiction to adjudicate that matter.

In a February 2014 rating decision, the RO specifically found that there was no CUE in a June 2007 rating decision.  In March 2014, the Veteran filed a NOD.  Then, in June 2014 decision, the Board remanded the issue of entitlement to an effective date earlier than January 12, 2007, for the award of a TDIIU, to the agency of original jurisdiction (AOJ) to adjudicate in the first instance whether there was CUE in December 1999 rating decision.

In a June 2015 rating decision, it was determined that the RO in December 1999 did not commit CUE by failing to adjudicate an informal claim of entitlement to a TDIU.  That same month, the RO issued an SOC wherein it found there to be no CUE in the June 2007 rating decision that had assigned an effective date of January 12, 2007, for he Veteran's award of a TDIU.  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2015, and the matter was thereafter returned to the Board.  

In August 2015, the Veteran filed an NOD as to the RO's June 2015 rating decision.  In September 2015, the Board remanded the issue of entitlement to an effective date earlier than January 12, 2007, for the award of a TDIU, claimed on the basis of CUE in December 1999 and June 2007 RO rating decisions.  The Board pointed out that although in August 2015, the Veteran had filed an NOD, an SOC had not yet been issued with respect to the CUE matter decided by the RO in its June 2015 rating decision.  The Board further pointed out that, as any decision with respect to the claim for CUE in the December 1999 rating decision may affect the Veteran's claim for an earlier effective date for the award of a TDIU, including CUE in the June 2007 rating decision, those matters were inextricably intertwined.  

In response to the Board's September 2015 remand action, the RO, in May 2016, issued an SOC wherein it found no CUE in December 1999 rating decision.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.  Also in June 2016, the RO issued a supplemental SOC (SSOC) addressing the issue of entitlement to an effective date earlier than January 12, 2007, for the award of a TDIU, claimed on the basis of CUE.  The appeal was returned to the Board that same month.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA consisting of various adjudicatory decisions and notification letters that are duplicative of those contained in the Veteran's VBMS file.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  In a December 1999 rating decision, the RO explicitly denied the Veteran's claims for increased ratings for his service-connected post traumatic left cervical myelitis and conversion reaction; 

3.  The evidence of record at the time of the December 1999 rating decision raised the issue of entitlement to a TDIU as part of the Veteran's increased rating claims; the issue was implicitly denied and the Veteran had reasonable notice that a TDIU was denied; the Veteran was provided notice of the December 1999 decision, and of his appellate rights, but did not appeal the rating decision. 

4.  The Veteran has not established  that had the RO explicitly adjudicated the issue of entitlement to a TDIU in its December 1999 rating decision, a manifestly changed outcome would have occurred. 

4.  After the Veteran filed an application for a TDIU in January 2007, in a June 2007 rating decision, the RO awarded TDIU and assigned an effective date of January 12, 2007 (the date of receipt of the application for a TDIU)); although notified of the denial, the Veteran did not appeal the assigned effective date. 

5.  The Veteran has alleged CUE in the June 2007 rating decision because the RO failed to consider his unadjuducated claim for a TDIU, which he argues had been pending since prior to the December 1999 rating decision.

6.  The Veteran's claim for a TDIU was implicitly denied by the RO in December 1999 and, therefore, did not remain pending; the Veteran's claim of CUE in the June 2007 rating decision thus fails as a matter of law.


CONCLUSION OF LAW

The claim for an effective date earlier than January 12, 2007, for the award of a TDIU, on the basis of CUE in December 1999 and June 2007 RO rating decisions.
is without legal merit.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

In the present appeal, the February 2012 SOC included citations to the provisions of 38 C.F.R. § 3.105 and 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation, as well as an explanation of the reasons for the denial of the Veteran's request for an earlier effective date, to include on the basis of CUE.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any fundamental de process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board also points out that, in this case, the primary basis for the claim for an earlier effective date is an allegation of CUE in prior rating decisions.  However, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions, see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions, see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.   

II.  Analysis

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).



By way of background, the Board notes that the Veteran has met the schedular requirements for an award of a TDIU since January 20, 1953.  38 C.F.R. § 4.16(a) (2016).  Specifically, he has been service-connected for post traumatic left cervical myelitis, evaluated as 50 percent disabling, since June 15, 1951, and for conversion reaction associated with his post traumatic left cervical myelitis, evaluated as 30 percent disabling, since January 20, 1953.  A combined 70 percent rating has been in effect since January 20, 1953.

In June 1963, the Veteran filed  an application for total disability benefits, asserting that he was unemployed and that his "back condition" had led him to quit his last job in June 1961.  In an October 1963 rating decision, the RO denied a total rating based on unemployability, finding that the Veteran's disabilities did not essentially interfere with his employment and that poor financial returns were chiefly responsible for termination of previous jobs.  The Veteran filed an NOD and the RO issued an SOC in October 1963 continuing its denial.  There is no indication that the Veteran perfected an appeal to the Board.

The Veteran then sought an increased rating for his service-connected myelitis in September 1983, which claim was denied by the RO in November 1983.  The Veteran appealed to the Board and the Board, in a May 1985 decision, denied an increased rating for myelitis.

In September 1999, the Veteran, through his representative, again sought increased ratings for his service-connected disabilities.  In connection with his claim, he was provided with a VA spine examination in October 1999, the report of which revealed slight atrophy of the left upper forearm, decreased peripheral sensation of the upper right and left hands, and limited range of cervical spine motion.  The examiner diagnosed ankylosis of the cervical spine, especially to the left side, atrophy of the left upper forearm, paresthesia of the left upper extremities, and mild to moderate degenerative changes of the cervical spine.

The Veteran was also afforded a VA psychiatric examination in November 1999.  As regards to employment, the Veteran indicated "that he has had significant difficulty with steady employment historically due to his many problems physically," that he "last worked in [19]83 or so," that he "has been on social security disability for some time," and that "[he] just could not hold a job due to [his] weakness in [his] left side."  The examiner continued the diagnosis of conversion disorder, noting that the Veteran was preoccupied with physical conditions resulting from his in-service injury.  The examiner opined that the Veteran's symptoms had not increased in severity since his last psychiatric examination in 1983. 

In a December 1999 rating decision, the RO denied increased ratings for the Veteran's service-connected disabilities, finding that neither disability had worsened to the extent that would allow an increased rating.  A January 2000 letter to the Veteran provided notice of this rating decision and of his appellate rights.  
Then, on January 11, 2007, the RO received from the Veteran a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), wherein he asserted that his service-connected disabilities rendered him unable to work in 1970.  In a June 2007 rating decision, the RO considered the claim as requesting reopening of a prior claim, implicitly granted reopening, and awarded a TDIU.  The RO assigned an effective date of January 12, 2007, the date of receipt of the request for reopening.  The appellant did not appeal the effective date decision and that decision too became final.  (Parenthetically, the Board notes that as a TDIU is a form of increased rating, even though there is a prior final decision, a new claim for a TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities, and reopening of the claim based on new and material evidence is not required.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim)).

As noted above, the Veteran filed an application for a TDIU in January 2007.  In a June 2007 rating decision, the RO awarded TDIU and assigned an effective date of January 12, 2007 (the date of receipt of the application for am TDIU)).  Although the Veteran was notified of the RO's June 2007 decision and his appellate rights, he did not initiate a timely appeal of the decision.  Hence, unless an exception to finality applies, the rating decision, and all its components, is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The Veteran filed the claim culminating in the current appeal in June 2010.  While the Veteran now seeks to establish an earlier effective date for the award of a TDIU, the Court has held that such a freestanding claim for an earlier effective date attempts to vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As explained in Rudd, if a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is on the basis of CUE.  See 38 C.F.R. § 3.105.

Given the finality of the RO's June 2007 decision, the assignment of an effective date prior to January 11, 2007, for the award of a TDIU is prohibited by law unless there is a showing of CUE in a previous decision.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 5109A (West 2014); Cook v. Principi, 318 F.3d 1334 (Fed.Cir.2002) (en banc).  

For CUE to exist either (1) the correct facts in or constructively in the record were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In addition, "the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'"  Id. (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language of Russell, supra).  "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Russell, 3 Vet. App. at 313.  That is because, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Notably, a determination of CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  Errors that cannot constitute CUE, pursuant to 38 C.F.R. § 20.1403(d) and (e), include (1) a changed diagnosis, where a "new medical diagnosis . . . 'corrects' an earlier diagnosis considered in a Board decision"; (2) VA's failure to comply with the duty to assist; (3) a "disagreement as to how the facts were weighed"; and (4) a subsequent change in interpretation of the statute or regulation that was applied in the Board decision.  See Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed.Cir.2005); Damrel, 6 Vet. App. at 246.  

A claimant may, however, assert that VA failed to adjudicate a reasonably raised claim in the context of a request for revision of a prior decision on the basis of CUE.  Richardson v. Nicholson, 20 Vet. App. 64, 71-72 (2006).  When presented with such a request, VA must make two threshold factual determinations.  First, VA must apply the holding in Roberson v. Principi and give a full and sympathetic reading to the pro se claimant's prior submissions to determine whether such a claim was reasonably raised.  See Roberson, 251 F.3d 1378, 1384-85 (Fed. Cir. 2001).  If it is determined that a claim was reasonably raised, VA must then determine whether such a claim is pending or whether it was adjudicated as part of a final decision.  If such a reasonably raised claim remains pending, then there is no decision on that claim to revise on the basis of CUE; however, the claim must be adjudicated.  Id.  If VA determines that the claim was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.

In regards to the rating decision issued in December 1999, the Veteran contends that RO committed CUE when it failed to develop or address an informal claim for a TDIU at that time.  The Veteran has asserted that an informal claim for a TDIU was raised when he filed a request for increased compensation for service-connected disabilities and provided evidence of unemployability during the November 1999 mental disorders examination.  The Veteran argues that had the RO correctly adjudicated the claim for unemployability, the result of the December 1999 rating decision would have been manifestly different.

As to whether the issue of entitlement to a TDIU was before the RO in December 1999, the Board notes that then extent law provided that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary."  38 U.S.C. § 5101(a); see 38 C.F.R. § 3.151(a) (1999).  A claim or application is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (1999).  Also, 38 C.F.R. § 3.157(b)(1) provided that an informal claim for benefits "will" be initiated by a report of examination or hospitalization for previously established service-connected disabilities.  See 38 C.F.R. § 3.157(b)(1) (1999).  The regulation specifically provided that "[o]nce a formal claim for pension or compensation has been allowed . . . . [t]he date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b) (1999).  

In Servello v. Derwinski, the Court concluded that the report of a VA examination wherein the veteran had indicated that there was no occupational history since his discharge from service and further indicated that the "'reason for time lost'" was "'due to [service-connected] disabilities'", along with the examiner's assessment that the veteran's psychiatric disability had resulted in a profound interference in his social and economic adjustment, reflected the veteran's intention to demonstrate that he was unable to work, such that the veteran had raise an informal claim for individual unemployability.  3 Vet. App. 196, 200 (1992).  

Additionally, in Norris v. West, the Court concluded that "under the VA statutory and regulatory scheme evidence of a veteran's unemployability arising from an already allowed service-connected disability is indeed evidence of an increase in the severity of that disability" such that the report of VA examination that raises a question of unemployability must be considered an informal claim "for the highest rating permissible, all the way up to 100 [percent]."  12 Vet. App. 413, 420 (1999).  The Court thus held that "when an RO is considering a rating increase claim from a claimant whose schedular rating meets the minimum criteria of section 4.16(a) and there is evidence of current service-connected unemployability in the claimant's claims file or under VA control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam order), evaluation of that rating increase must also include an evaluation of a reasonably raised claim for a TDIU rating."  Id. at 422.

As to whether the November 1999 VA mental disorders examination reasonably raised the matter of entitlement to a TDU, the Board notes that such examination report reflects only the Veteran's subjective comments regarding his employment status.  The Veteran also did not specify the basis for his receipt of benefits from the Social Security Administrative.  Thus, there is a question as to whether this reasonably constitutes evidence of unemployability due to service-connected disability.  Of note, when the Board is determining whether a claim was raised-and, hence, whether VA incorrectly applied the law by failing to liberally construe a veteran's filing-it need not be shown that the evidence undebatably established that a claim had been filed.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Rather, the Board must make its determination as to whether a claim was raised by applying the same standard it uses as to all factual questions.  See id. (stating that ambiguity in a veteran's pleadings should be resolved in the veteran's favor); Szemraj v. Principi, 357 F.3d 1370, 1376 (Fed.Cir.2004) (reiterating that, in the CUE context, VA is required to "give a sympathetic reading to the veteran's filings to determine all claims for recovery supported by a liberal construction of those allegations"); Richardson, 20 Vet. App. at 72 (holding that, when reviewing a CUE motion premised on VA's failure in a prior final decision to recognize and address a claim, VA must first "give a full and sympathetic reading to the pro se claimant's prior submissions to determine whether such a claim was reasonably raised."  Overall, the Board finds that read as a whole, the examination report did raise a question of unemployability due to service-connected disability such that the Veteran's increased rating claim required consideration of entitlement to a TDIU.  

The conclusion that the record did in fact establish that an informal claim for a TDIU in 1999 does not, however, end the analysis.  As noted above, if it is determined that a claim was reasonably raised, it must then be determined whether such a claim is pending or whether it was adjudicated as part of a final decision.  Although the December 1999 rating decision did not explicitly address the question of the Veteran's employability, the "implicit denial" rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if the RO did not expressly address that claim in its decision.  See Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir.2009).  The "certain circumstances" are when a reasonable person would understand from a decision that his request for benefits not explicitly addressed in the decision nevertheless implicitly was adjudicated and denied by that decision.  See Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir.2010) (holding that the key inquiry is whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (holding that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability); see also Adams, 568 F.3d at 961 (holding that the implicit denial rule is, at bottom, a notice provision).  The Board notes that the Court has upheld the Board's application of the implicit denial doctrine in cases such as this where the RO decision being collaterally attacked pre-dated that adoption of that doctrine in caselaw.  See Evans v. McDonald, 27 Vet. App. 180, 184-85 (2014) (affirming Board's finding that the appellant had reasonable notice of an April 1988 RO decision that implicitly denied a TDIU).

As defined by the Courts' jurisprudence, application of the implicit denial doctrine turns on whether the Veteran had reasonable notice that his claim for benefits was denied.  See Ingram, 21 Vet. App. at 243; see also Adams, 568 F.3d at 964.  In this case, the Veteran was notified via letter dated in January 2000 that his claim for increased disability compensation had been denied.  The letter stated that the evidence of record did not justify any change in his disability ratings concerning his service-connected myelitis and/or conversion reaction.  Enclosed with the notification was a copy of the rating decision, which the RO stated identified the evidence considered and provided reasons for its decision.  The rating decision itself clearly indicates consideration of the VA examination reports, but concludes that the evidence submitted does not indicate that the Veteran's myelitis had increased in severity to a level that would allow for an increased evaluation at that time and/or that a rating in excess of 30 percent for conversion reaction was not warranted because the evidence did not show, among other thing, a level of functioning so reduced as to result in considerable industrial impairment.  

Overall, the Board finds that the Veteran had reasonable notice that his claim for a TDIU had been denied.  A reasonable person would have recognized that an award of less than 100 percent, or no change in compensation benefits then totaling less than 100 percent, represented a denial of a TDIU.  Indeed, the Court's precedential case law holds that any award less than 100 percent generally provides notice that TDIU has been denied.  See, e.g., Locklear v. Shinseki, 24 Vet.App. 311, 316 (2011) ("The award of a disability rating less than 100% generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU."); Ingram, 21 Vet. App. at 248 ("It is reasonable to say that an appellant who receives a disability rating that is less than 100% has notice of how his conditions have been rated. . . . Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that the Secretary has declared it be less than 100% disabling.").

Accordingly, the Board finds that the Veteran's allegations of CUE in the December 1999 rating decision fails as a matter of law because the claim was implicitly denied, as opposed to unadjudicated (as alleged).

As for  the Veteran's related argument that had the RO explicitly adjudicated the issue of entitlement to a TDIU, the outcome of the December 1999 rating decision would have been manifestly different, the Board concludes otherwise.  Significantly, the Board observes that, at the time of the December 1999 rating decision, there was no objective medical or vocational evidence of record indicating that the Veteran was then unemployable due to his service-connected disabilities, nor did the Veteran or his then representative identify or even allude to the existence of any such evidence.  In this regard, the Board acknowledges the Veteran's assertion that he was in receipt of disability benefits from the Social Security Administration.  As stated above, however, the Veteran did provide the basis for his award of such benefits.  Moreover, even were it to be shown that the Veteran was receiving disability benefits from the Social Security Administration, decisions of the Social Security Administration are not binding on the Board.  Further, to whatever extent the Veteran and/or his representative characterize(s )the statements the Veteran made to November 1999 examiner as providing "evidence of unemployability", the Board points out that the Veteran is not shown to possess any special training or expertise on medical or vocational matters.  See, e.g., 38 C.F.R. § 3.159 (2016); Bostain v. West, 11 Vet. App. 124, 127 (1998)),  In the absence of competent, probative evidence existent at the time of the December 1999 rating decision that clearly established that the Veteran was unemployable due to service-connected disabilities, it cannot be said that a manifest outcome change would have occurred had the RO explicitly adjudicated entitlement to a TDIU.  In short, the Veteran's argument amounts to no more than a disagreement with how the evidence was weighed by the RO in December 1999.  However, such a disagreement cannot support a finding of CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  

As regards  the June 2007 rating decision, the Veteran's specific argument is that the RO committed CUE when it failed to consider the Veteran's pending and adjudicated claim for a TDIU in assigning an effective date for his award of a TDIU.  As the Board has determined that an informal claim for a TDIU was raised by the record at the time of the December 1999 rating decision and was implicitly denied by the RO at the time, the Veteran's allegation of CUE in the June 2007 rating decision is without legal merit, as there did not exist a pending claim for a TDIU save for the claim filed in January 2007.  Accordingly, the Board finds that the Veteran's claim of CUE in the June 2007 rating decision fails as a matter of law.

In sum, under these circumstances, the Board must conclude that, with respect to each rating decision in which the Veteran has alleged CUE, he has not established, without debate, that the correct facts, as they were then known, were not before the RO at the time, or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the rating decision; nor has he demonstrated that any such error is the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made.

As, on this record, CUE has not been established in either the December 1999 or June 2007 RO rating decision, consistent with the Court's decision in Rudd, the claim for an earlier effective must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An effective date earlier than January 12, 2007, for the award of a TDIU, claimed on the basis of CUE in December 1999 and June 2007 RO rating decisions, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


